DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment of 31 January 2022 is acknowledged. Claims 1-20 and 23-27 are amended.  Claims 21-22 are cancelled.  New claim 28 is presented.  Claims 1-20 and 23-28 are pending.
A specification amendment is also received and entered.
Response to Arguments
Applicant’s arguments with respect to 35 USC 103 rejections of claim 1 and dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 25 and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

It is noted herein that, for the purpose of applying art, claim 25 and 26 limitations are understood to be met when claim 1 limitations are met.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 8-12, 23 and 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Jurgeto, US 2015/0374063].
Regarding claim 1:
Jurgeto teaches (Figs. 1-4):
A dance shoe (elements 12 and 22, i.e. “athletic shoe 12”; paragraph 53 and “shoe cover apparatus 22”; paragraph 54), comprising:
(the combined elements 12 and 22 are a dance shoe insofar as, when worn together, they are appropriate for at least some type of dancing)
	a sole (i.e. the sole of athletic shoe 12) having an inside (insofar as the shoe 12 is configured to be worn around the foot of a wearer as depicted in Fig. 4 and described in paragraph 56, the sole of the shoe has an inside that is a foot-facing side) that is a foot-facing side and an outside (the outside of the sole of shoe 12; it is a ground facing side as depicted in Figs. 2 and 4; the outside can be seen particularly well in Fig. 3; see also annotated Fig. 1-a identifying outside of sole) that is a ground-facing side and extending in a longitudinal direction from a back end (see annotated Fig. 1-a) to a front end (see annotated Fig. 1-a)
	a toe unit (“top portion 14” of shoe 12; paragraph 56) fixed at least to the front end of the sole (insofar as 12 is a shoe, its top portion is fixed to at least the front end of the sole), to thereby form a sole-toe unit (“athletic shoe 12”; paragraph 53) together with the sole, a frontmost portion (see annotated Fig. 1-a) of the toe unit being connected to the front end of the sole to form a first layer at a frontmost end (see annotated Fig. 1-a) of the dance shoe for covering tips of toes of a wearer of the dance shoe, and
	an upper shoe (“shoe cover apparatus 22”; paragraph 54) having a foot section (see annotated Fig. 2-a), wherein the outside of the sole comprises a plurality of incisions (“first groove 42’…and second groove 42”; paragraph 119; Fig. 3), the foot section has on an underside (see annotated Fig. 2-a) thereof -a; herein the identified portion is a recess insofar as a recess is “Any one of the most remote or innermost parts or corners of a thing” (Oxford English Dictionary, 3rd edition, 2012, 6th definition); it is a part of the upper shoe that is most remote from the cover attachment portion 36 as configured in Fig. 4) through which elongated connecting elements (“Plural second attachment portions 38”; paragraph 56;  “FIG. 2…38 illustrates a strap fastener 90 that wraps through pre-existing features 42, 42′ (FIG. 3) of the sole portion 16 of the shoe 12”; paragraph 115) extend, such that when the dance shoe is worn, the connecting elements are accommodated at least sectionally in the incisions on the outside of the sole (strap fastener 90 that wraps through pre-existing features 42, 42′ (FIG. 3) of the sole portion 16 of the shoe 12”; paragraph 115), and
	the foot section covers the entire frontmost portion of the toe unit, to form a second layer at the frontmost end of the dance shoe for covering the tips of the toes of a wearer of the dance shoe.
(the first layer being that the toe unit and the second layer being that of the upper shoe)

    PNG
    media_image1.png
    528
    1230
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    756
    1067
    media_image2.png
    Greyscale


Regarding claim 2:
Jurgeto teaches the dance shoe according to claim 1, as set forth above.
Jurgeto further teaches wherein the upper shoe takes the form of a stocking (the upper shoe 22 resembles a stocking as is drawn in Fig. 2) and, in addition to the foot section, comprises a leg section (see annotated Fig. 2-b) extending from the foot section, wherein the underside of the foot section is located opposite the leg section.

    PNG
    media_image3.png
    756
    815
    media_image3.png
    Greyscale


Regarding claim 5:
Jurgeto teaches the dance shoe according to claim 1, as set forth above.
Jurgeto further teaches wherein each of the connecting elements is accommodated in precisely one of the incisions.
(Jurgeto teaches “Fig. 2 item 38 illustrates a strap fastener 90 that wraps through pre-existing features 42, 42’ (FIG. 3)” (paragraph 115); see also paragraph 56: “Selected ones of the plural second 38 are specifically sized and shaped to attach onto and through pre-existing features 42, 42′ (FIG. 3)”).

Regarding claim 8:
Jurgeto teaches the dance shoe according to claim 1, as set forth above.
Jurgeto further teaches wherein the upper shoe is composed of a textile material (“shoe cover portion 24 includes a fabric”; paragraph 57) and is knitted or woven (“before they are woven together to make the fabric”; paragraph 60).

Regarding claims 9 and 10:
Jurgeto teaches the dance shoe according to claim 1, as set forth above.
Jurgeto further teaches wherein the upper shoe comprises at least a first region and at least one region that is reinforced as compared to the first region and wherein: the at least one reinforced region is so configured as to span a front foot of the wearer when the dance shoe is worn.
A first region and a reinforced region configured to span a front foot of the wearer are identified in the below annotated Fig. 2-c.  The region is reinforced by element 26 “attachment portion”, which Jurgeto teaches is an “elastic fastener” (paragraph 86) as embodied in Fig. 4 of Jurgeto as “elastic fastener 46”; paragraph 88; see also paragraph 41: “FIG. 4 is a block diagram illustrating an exemplary elastic fastener on the exemplary shoe cover apparatus of FIG. 2”.  The region is reinforced by the elastic fastener whose function and structure are described in paragraph 89: “The elastic fastener 46 includes a piece of flexible elastic integral to the bottom end 28 of the shoe cover portion 24. When a force is applied to the elastic fastener 46, the elastic expands and when the force is removed, the elastic contracts engaging the shoe 12.”

    PNG
    media_image4.png
    756
    884
    media_image4.png
    Greyscale


Regarding claim 11:
Jurgeto teaches the dance shoe according to claim 2, as set forth above.
Jurgeto further teaches further comprising: at least one reinforced region that is so configured as to extend along a calf of the wearer when the dance shoe is worn.
A first region and a reinforced region configured as to extend along a calf of the wearer when the dance shoe is worn is identified in the below annotated Fig. 2-d.  The reinforced region is reinforced by element 26 “attachment portion”, which Jurgeto teaches is an “elastic fastener” (paragraph 86) as embodied in Fig. 4 of Jurgeto as “elastic fastener 46”; paragraph 88; see also paragraph 41: “FIG. 4 is a 46 includes a piece of flexible elastic integral to the bottom end 28 of the shoe cover portion 24. When a force is applied to the elastic fastener 46, the elastic expands and when the force is removed, the elastic contracts engaging the shoe 12.”
(Herein the reinforced region is configured as to extend along a calf of the wearer insofar as body sizes differ from wearer-to-wearer and the reinforced region is capable of being extended along a calf of at least some wearer.  It is further noted that “along” is being interpreted as meaning “In a direction which follows the length, or any part of the length of” (Oxford English Dictionary, 3rd edition, 2012, definition B2), thus the limitation is met when the reinforced region is configured to extend in any direction which follows any part of the length of the calf of a wearer.)

    PNG
    media_image5.png
    756
    799
    media_image5.png
    Greyscale

Regarding claim 12:
Jurgeto teaches the dance shoe according to claim 1, as set forth above.
Jurgeto further teaches wherein the upper shoe is elastic, at least in some sections thereof.
(element 26 “attachment portion” is an “elastic fastener” (paragraph 86) as embodied in Fig. 4 of Jurgeto as “elastic fastener 46”; paragraph 88; see also paragraph 41: “FIG. 4 is a block diagram illustrating an exemplary elastic fastener on the exemplary shoe cover apparatus of FIG. 2”.  The region is reinforced by the elastic fastener whose function and structure are described in paragraph 89: “The elastic fastener 46 includes a piece of flexible elastic integral to the bottom end 28 of the shoe cover portion 24. When a force is applied to the elastic fastener 46, the elastic expands and when the force is removed, the elastic contracts engaging the shoe 12.”)

Regarding claim 23:
Jurgeto teaches the dance shoe according to claim 1, as set forth above.
Jurgeto further teaches wherein the toe unit is formed integrally with the sole.  
(The term “integral” is simply defined as “formed as a unit with another part” (Merriam-Webster’s Collegiate Dictionary 607 (10th ed. 1999).  Insofar as the toe unit and the sole are part of the same object (i.e. they are both part of athletic shoe 12), the toe unit is formed integrally with the sole.)

Regarding claim 25:
Jurgeto teaches the dance shoe according to claim 1, as set forth above.
Jurgeto further teaches, as best understood, a sole-toe unit for use with a dance shoe according to claim 1 insofar as Jurgeto teaches the toe unit being connected to the front end of the sole of claim 1; refer to above addressing of claim 1.

Regarding claim 26:
Jurgeto teaches the dance shoe according to claim 1, as set forth above.
Jurgeto further teaches, as best understood, an upper shoe for use with a dance shoe according to claim 1 insofar as Jurgeto teaches an upper shoe meeting claim 1 limitations; refer to above addressing of claim 1.

Regarding claim 27:
Jurgeto teaches (Figs. 1-4):
A kit ((elements 12 and 22, i.e. “athletic shoe 12”; paragraph 53 and “shoe cover apparatus 22”; paragraph 54)) for assembling a dance shoe, comprising: a sole (i.e. the sole of athletic shoe 12) extending in a longitudinal direction from a back end to a front end, the sole having, on a ground-facing side thereof, a plurality of incisions (“first groove 42’…and second groove 42”; paragraph 119; Fig. 3); a toe unit (“top portion 14” of shoe 12; paragraph 56) fixed to the sole (insofar as 12 is a shoe, its top portion is fixed to at least the front end of the sole) for forming a sole-toe unit together with the sole (it is a sole-toe unit insofar as it comprises two connected elements), a frontmost portion of the toe unit being fixed to the front end of the sole (insofar as 12 is a shoe, its top portion is fixed to the front end of the sole) to form a first layer at a frontmost end of the dance shoe for covering tips of toes of a wearer of the dance shoe; and an upper shoe having a foot section configured to be positionable to cover the entire frontmost portion of the toe unit, to form a second layer at the frontmost end of the dance shoe, for covering the tips of the toes of the wearer
(the first layer being that the toe unit and the second layer being that of the upper shoe)
(refer also to treatment of claim 1 identifying frontmost portion, frontmost end, and foot section)


Regarding claim 28:
Jurgeto teaches the dance shoe according to claim 1, as set forth above.
Jurgeto further teaches wherein the first protection layer is on a foot-facing side of the second protection layer.
(The first protection layer is that of the toe unit which is on the foot-facing side of the second protection layer (the second layer being that of the upper shoe) when worn.)

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over [Jurgeto, US 2015/0374063] in view of [Quain, US 2013/0104424].
Regarding claim 3:
Jurgeto teaches the dance shoe according to claim 2, as set forth above.
Jurgeto does not expressly teach wherein the leg section of the upper shoe has a length of at least 15cm.
The leg section of the upper shoe was identified in above treatment of claim 2 in annotated Fig. 2-b.  Annotated Fig. 2-e, below, shows that same leg section, as well as a length thereof.  Jurgeto does not expressly address the length of such section.
However, Quain teaches an article of footwear with a length exceeding 15 cm (paragraph 15, Fig. 2).  The article of Quain is a men’s size 9.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the dance shoe 

    PNG
    media_image6.png
    756
    815
    media_image6.png
    Greyscale


Regarding claim 4:
Jurgeto in view of Quain teach the dance shoe according to claim 3, as set forth above.
Jurgeto further teaches wherein the leg section of the dance shoe is so configured as to be worn along a complete calf of the wearer.  It is noted herein that body sizes differ from wearer-to-wearer and rd edition, 2012, definition B2), thus the limitation is met when the leg section is worn in any direction which follows any part of the length of a complete calf of a wearer.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over [Jurgeto, US 2015/0374063] in view of [Garza, US 2015/0342297].

Regarding claim 6:
Jurgeto teaches the dance shoe according to claim 1, as set forth above.
Jurgeto further teaches wherein the incisions are embodied as grooves (refer to above treatment of claim 1; incisions are “groove 42’… groove 42”” extending transverse to the longitudinal direction.
Jurgeto does not expressly teach the incisions embodied as grooves comprise an inner end with an enlarged cross section.
However, Garza teaches (Figs. 1-3) connecting elements (“three resistance bands 20; paragraph 22) they connect the hands of a wearer with the sole, as depicted in Fig. 2) and incisions embodied as grooves (“channels 1”; paragraph 20; note also Garza refers to “retaining channel/groove” in paragraph 8) of a ground-facing surface (“bottom surface 6”; paragraph 18) of a shoe sole (“shoe sole 10”; paragraph 18) wherein the incisions embodies as grooves comprise an inner end with an enlarged cross section: “The channel opening 3 is narrower than the inner diameter 5 of the channel 1 and opens to the bottom surface 6. When the shoe sole 10 is placed on the ground and viewed from the side, the channel 2, along with the bottom surface 6, form a flange 4. This combination, as viewed from the side resembles the Greek capital letter “Omega,” depicted by the symbol Ω” (paragraph 18).
Garza further teaches “The purpose of the tubular channel 1 with flange 4 is to secure the band 20 within the channel 1 and not allow the band 20 to fall out as the user moves his or her feet off the ground. The tubular channel 1 allows the band 20 to move laterally within the channel 1 to allow the user to position the band 20 according to where the band 20 is optimally positioned” (paragraph 19).  Garza further teaches the configuration can “hold a band in place…prevent it from falling out by gravity alone or other minimal force” (paragraph 7).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the dance shoe of Jurgeto such that its incisions embodied as grooves comprise the inner end with an enlarged cross section of Garza in order to afford lateral movement to the connecting elements for adjustment while securing the connecting elements to the sole lest the connecting elements fall out, as taught by Garza (paragraph 19) or otherwise become undesirably dislodged out of the bottom of the sole due to gravity or another minimal force, as also taught by Garza (paragraph 7).

Regarding claim 7:
Jurgeto teaches the dance shoe according to claim 6, as set forth above.
Jurgeto further teaches wherein the grooves respectively extend over the complete width of the sole because the grooves of Jurgeto (42, 42’) extend over the completed width of the sole as shown in Fig. 3 of Jurgeto.
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over [Jurgeto, US 2015/0374063] in view of [Ghiotti, US 10,743,608].
Regarding claim 13:
Jurgeto teaches the dance shoe according to claim 1, as set forth above.
Jurgeto does not expressly teach wherein the sole is composed of a fiber-reinforced synthetic material.
However, Ghiotti teaches (Fig. 14) a sole (col. 3 line 61) composed of a fiber-reinforced (col. 5 line 23) synthetic (col. 7 line 8) material.  Ghiotti teaches that fiber reinforcement of the sole results in additional reinforcement at selected locations of the sole where the fiber reinforcement is present (column 5 line 18).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the sole of Jurgeto to be composed of a fiber-reinforced synthetic material as in Ghiotti in order to improve the article by affording additional reinforcement to the sole where the fibers are present, as taught by Ghiotti (column 5 line 18).

Regarding claims 14-16:
Jurgeto in view of Ghiotti teaches the dance shoe according to claim 13, as set forth above.
Jurgeto does not expressly teach wherein the fiber-reinforced synthetic material includes fibers oriented in a specified direction and
Jurgeto does not expressly teach wherein the fibers are oriented in the longitudinal direction of the sole and
Jurgeto does not expressly teach wherein the fibers are oriented in a transverse direction of the sole.
1112) so-oriented provide “support and stability along a central spine or axis” of the sole in that direction (column 17 line 22).  
Moreover, Ghiotti teaches orienting fibers in a specified direction: the transverse direction (Fig. 11; col. 13 line 6).  Fibers 912, 914, and 916 are so oriented.  Transverse fibers provide “additional strength and support to” the transverse “direction…of a sole assembly” (column 13 line 6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have further modified the sole of Jurgeto in view of Ghiotti to include the fibers oriented in a specified direction, the longitudinal direction, of Ghiotti in order to provide “support and stability along a central spine or axis” of the sole in that direction, as taught by Ghiotti (column 5 line 18) and yet another specified direction, the transverse direction, in order to provide “additional strength and support to” of the sole in the transverse direction, as also taught by Ghiotti (column 13 line 6).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over [Jurgeto, US 2015/0374063] in view of [Sherman, US 6,272,772].
Jurgeto teaches the dance shoe according to claim 1, as set forth above.
Jurgeto does not expressly teach further comprising a first tie strap extending from a front left end region to a right back end region of the dance shoe, and a second tie strap extending from the right front end region to the left back end region of the dance shoe, wherein the first and second tie straps are configured to cross each other over an instep of a foot of the wearer when the dance shoe is worn and
Jurgeto does not expressly teach wherein ends of the first and second tie straps are connected or connectable to the sole and
and
Jurgeto does not expressly teach wherein the first and second tie straps are arranged at least partially between the sole and the upper shoe.
However, Sherman teaches (Figs. 6-7) a first tie strap (“first strap member 24”; col. 4 line 37) extending from a front left end region to a right back end region and a second tie strap (“second strap member 30”; col. 4 lines 37-38) 	extending from the right front region to the left back end region wherein the first and second tie straps are configured to cross each other (“forms a crisscross”; col. 4 line 42) over an instep of a foot of the wearer (the crisscross is configured to be located in a region corresponding to an instep of at least some wearer); wherein ends of the first and second tie straps are connected (“securely attached to the shoe”; col. 4 line 36; insofar as the shoe of Sherman comprises a sole, the straps and their ends are so connected) or connectable to the sole; wherein the first and second tie straps form components of an integral tension element (insofar as the straps can be “tightened” as described in col. 5 lines 24, 27, they form an integral tension element) which forms a number eight
(insofar as Sherman teaches the mating members 60, 64 (and accordingly the ends 50, 52) as in Fig. 6 are capable of being disposed around the footwear as in Fig. 7 and described in col. 4 lines 47-54, the first and second tie straps are capable of forming a number eight, by extending end 50 to attachment means 66 and also extending end 52 to attachment means 62, for example).
Sherman further teaches the straps and their configuration “provides for the support of the ankle, arch, heel, and front surface of a foot of a wearer” (col. 4 lines 53-54).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the dance shoe of Jurgeto by adding to its sole-toe unit the a first tie strap extending from a front left end region to a 
In adopting the modification taught by Sherman, one would arrive at the first and second tie straps are arranged at least partially between the sole and the upper shoe insofar as the upper shoe of Jurgeto would be disposed on top of the modified sole-toe unit of Jurgeto in view of Sherman and the upper shoe of Jurgeto would be disposed thereover when the upper shoe is used in conjunction with the modified sole-toe unit.  One would be motivated to provide the additional ankle, arch, heel, and front surface foot support whether the upper shoe of Jurgeto is worn or not.


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over [Jurgeto, US 2015/0374063] in view of [Sartor, US 2007/0289165].
Jurgeto teaches the dance shoe according to claim 1, as set forth above.
Jurgeto does not expressly teach further comprising a toe-protection insert made of silicone arranged in the toe unit.
However, Sartor teaches (Fig. 4) a toe-protection (“protect the end of the foot”; paragraph 2) insert (“toe 50”; paragraph 30; toe of Sartor is “to be housed in the toe portion of a shoe” (paragraph 16) and is thus an insert) made of silicone (“silicone”; paragraphs 30, 32) arranged in the toe unit “to be housed in the toe portion of a shoe” (paragraph 16).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the dance shoe of Jurgeto to comprise the toe-protection insert made of silicone arranged in the toe unit of Sartor in order to arrive at an improved article, one capable of protecting the end of the foot from any impacts due to heavy objects falling onto them, as taught by Sartor (paragraph 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHARON M PRANGE/Primary Examiner, Art Unit 3732